                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION (DETROIT)


In re:                                                       Chapter 11

Central Processing Services, LLC,                            Case No. 19-43217

         Debtor.                                             Hon. Phillip J. Shefferly
                                         /


                         OPINION GRANTING IN PART AND
                      DENYING IN PART FEE APPLICATIONS OF
                   PROFESSIONALS FOR THE DEBTOR IN POSSESSION


                                     Introduction

         This matter is before the Court on the fee applications of Schafer and Weiner,

P.L.L.C. (“SW”) and Harmon Partners, LLC (“Harmon”). SW is the law firm that

represented Central Processing Services, LLC (“Debtor”), the Debtor in Possession

in this Chapter 11 case, and Harmon is the financial advisor to the Debtor.

         The Debtor is in the business of providing printing, mailing and lockbox

services in the fundraising and medical industries. The Debtor filed this Chapter 11

case on March 6, 2019. The case was pending for just about six months. On

August 1, 2019, the United of America, on behalf of the Internal Revenue Service

(“IRS”), moved to dismiss this case. The Court granted the motion at a hearing on




 19-43217-pjs      Doc 171   Filed 12/03/19   Entered 12/03/19 16:27:52   Page 1 of 23
September 6, 2019. SW and Harmon have now filed applications for compensation

for the services they rendered for the Debtor during the Chapter 11 case.

      On October 2, 2019, SW filed a first and final fee application

(“SW Application”) (ECF No. 131) for $132,651.50, plus reimbursement of costs in

the amount of $3,805.49. On the same day, Harmon filed a first and final fee

application (“Harmon Application”) (ECF No. 132) for $36,645.00.

      The United States Trustee (“UST”) filed an objection to the SW Application,

but not the Harmon Application.

      On    October 22,    2019,   the     IRS   filed   a   consolidated   objection

(“IRS Objection”) (ECF No. 145) to both fee applications. On October 25, 2019,

SW and Harmon filed a reply (“Reply”) (ECF No. 149) to the IRS Objection.

      On November 22, 2019, the Court held a hearing. SW and the UST advised

the Court that they are willing to settle the UST objection to the SW Application by

SW agreeing to a $20,000.00 reduction in its fees. After hearing arguments by the

IRS and by SW, both for itself and for Harmon, the Court took the fee applications

under advisement.

                                   Jurisdiction

      This Court has jurisdiction over this matter under 28 U.S.C. §§ 1334(a) and

157(a), and Local Rule 83.50(a) (E.D. Mich.), which refers bankruptcy-related

matters to the Bankruptcy Court. Even though the Debtor’s case has been dismissed,

                                         -2-

 19-43217-pjs   Doc 171   Filed 12/03/19    Entered 12/03/19 16:27:52   Page 2 of 23
the Court retains jurisdiction to hear and adjudicate applications for fees for

professionals whose employment was approved by an order of the Court.                A

“bankruptcy court may retain jurisdiction over matters related to the bankruptcy

even after the underlying case has been adjudicated or dismissed.”             Dery v.

Cumberland Casualty & Surety Co. (In re 5900 Associates, Inc.), 468 F.3d 326, 330

(6th Cir. 2006). This includes jurisdiction to hear fee applications. Id. (finding that

the approval of attorney fees is not a related proceeding, but instead “is part of the

original proceeding”).

                             Applicable legal standard

      “The payment of attorneys who are appointed pursuant to 11 U.S.C. § 327 is

governed by 11 U.S.C. § 330[.]” Dery v. Cumberland Casualty, 468 F.3d at 329.

Section 330(a)(1)(A) provides that the Court may award “reasonable compensation

for actual, necessary services rendered by . . . [a] professional person, or attorney

and by any paraprofessional person employed by any such person . . . .”

      In determining reasonable compensation, § 330(a)(3) lists nonexclusive

factors for the Court to consider:

      (A) the time spent on such services;
      (B) the rates charged for such services;
      (C) whether the services were necessary to the administration of, or
      beneficial at the time at which the service was rendered toward the
      completion of, a case under this title;



                                         -3-

 19-43217-pjs   Doc 171    Filed 12/03/19   Entered 12/03/19 16:27:52    Page 3 of 23
      (D) whether the services were performed within a reasonable amount
      of time commensurate with the complexity, importance, and nature of
      the problem, issue, or task addressed;
      (E) with respect to a professional person, whether the person is board
      certified or otherwise has demonstrated skill and experience in the
      bankruptcy field; and
      (F) whether the compensation is reasonable based on the customary
      compensation charged by comparably skilled practitioners in cases
      other than cases under this title.

In addition, § 330(a)(4)(A)(ii) provides that the Court shall not allow compensation

for services that were not reasonably likely to benefit the estate or necessary to the

administration of the case.

      In Boddy v. United States Bankruptcy Court (In re Boddy), 950 F.2d 334, 337

(6th Cir. 1991), the Sixth Circuit Court of Appeals directed that bankruptcy courts

should use the lodestar method in determining reasonable compensation under

§ 330(a) of the Bankruptcy Code, where the attorney=s reasonable hourly rate is

multiplied by the number of hours reasonably expended.

                                   The IRS Objection

      The IRS Objection does not complain about the hourly rates charged by SW

or Harmon or the amount of time they took to perform their services.                The

IRS Objection instead complains that some of the services performed by SW and

Harmon were not necessary to the administration of, nor beneficial to, the Debtor’s

case at the time the services were performed, as required by § 330(a)(3)(C). Nor

were they reasonably likely to benefit the Debtor’s estate, as required by

                                           -4-

 19-43217-pjs   Doc 171       Filed 12/03/19   Entered 12/03/19 16:27:52   Page 4 of 23
§ 330(a)(4)(A)(ii)(I). Because the concepts embodied in these two sections are

similar and somewhat overlap, the Court will discuss them together.

      Fundamentally, the IRS argues that the Debtor’s Chapter 11 case “was

doomed to failure from the outset” because: the IRS was by far the largest creditor

in the case; the Debtor had not been profitable for over 2-1/2 years; the Debtor has

been, and continues to be, under investigation by the Federal Trade Commission;

and the Debtor “never intended to comply with their obligation to pay post-petition

taxes.” The IRS argues that these facts combine to demonstrate that the Debtor had

no hope for Chapter 11 success, “reorganization was implausible,” and SW and

Harmon should have consented to a voluntary dismissal of the case when requested

to do so by the IRS.

      The IRS Objection does not argue that all fees sought by SW and Harmon

should be disallowed, only that all fees incurred by SW and Harmon after June 30,

2019 should be disallowed because, by that time, SW and Harmon knew or should

have known that this case could not be salvaged and the Debtor could not reorganize.

The prayer for relief in the IRS Objection requests that the Court “approve no more

than $77,473.50 in professional fees” to SW and “approve no more than $21,770.00

in professional fees” to Harmon.

      SW and Harmon concede that the Debtor failed to pay its post-petition taxes,

but argue that they are not guarantors of the Debtor’s responsibilities. They argue

                                        -5-

 19-43217-pjs   Doc 171   Filed 12/03/19   Entered 12/03/19 16:27:52   Page 5 of 23
that they should be compensated for all their services because those services were

necessary to the administration of the case and because they had at all relevant times

a reasonable belief that the Debtor could reorganize based on a proposed change to

its business model and based on the Debtor’s efforts to obtain post-petition

financing. To help the Debtor achieve a successful reorganization, they worked hard

to try to obtain a post-petition loan to enable the Debtor to repay its delinquent

post-petition taxes.

      SW and Harmon point out that the IRS was well aware of their efforts to

obtain a post-petition loan and that the IRS was “supportive of those efforts” up until

July 30, 2019, at which time the IRS definitively informed SW and Harmon that it

withdrew its support. According to SW and Harmon, it was only then that “the

Professionals knew that the Debtor could not reorganize.” In support, SW and

Harmon attach to the Reply a string of emails between the attorneys for the IRS and

SW during July, 2019 to show that the IRS knew that the Debtor was behind in its

post-petition taxes but was continuing to work with the Debtor and support the

Debtor’s efforts to obtain a post-petition loan to pay off those delinquent taxes.

Therefore, SW and Harmon argue that the services that they continued to perform

were reasonably likely to be necessary and beneficial to the Debtor’s estate at the

time they were performed.



                                         -6-

 19-43217-pjs   Doc 171    Filed 12/03/19   Entered 12/03/19 16:27:52    Page 6 of 23
                                        The hearing

        Based on the IRS Objection and the Reply, it appeared that the primary

question the Court would have to answer at the hearing was whether the services

rendered by SW and Harmon during the months of July, August, and September,

2019 were necessary or beneficial to the administration of the case or reasonably

likely to provide a benefit to the Debtor and the estate. But the hearing took a

different turn. The IRS began its remarks at the hearing by raising several new

arguments that it did not raise at all in the IRS Objection.

        First, the IRS argued at the hearing that the Court should abstain from hearing

the two fee applications altogether because the IRS has appealed an earlier ruling of

the Court.1 Second, the IRS argued at the hearing that the Court should grant the

IRS an administrative expense and make an indicative ruling under Fed. R.

Bankr. P. 8008 regarding payment of that administrative expense. Third, the IRS

argued at the hearing that SW and Harmon do not need an award of fees from the

Court because they are free to collect their fees directly from the Debtor without the

Court’s approval. Finally, the IRS argued at the hearing that if the Court does award

any fees to SW and Harmon, it should not approve the language that they requested

in their fee applications that grants them a judgment under Fed. R. Bankr. P. 7054



1
  On November 5, 2019, the Court entered an order that denied a post-dismissal motion filed by
the IRS for an accounting, disgorgement and other relief.
                                             -7-

    19-43217-pjs   Doc 171    Filed 12/03/19    Entered 12/03/19 16:27:52      Page 7 of 23
for the amounts awarded. There was no mention of any of these four new arguments

in the IRS Objection.

      At the hearing, SW and Harmon asked that the Court not consider any of these

new arguments raised orally by the IRS at the hearing because they were not set forth

in writing in the IRS Objection.

                                    Discussion

                    Arguments not raised in the IRS Objection

      First, the Court will address the new arguments made by the IRS orally at the

hearing.

      The IRS filed the IRS Objection on October 22, 2019. Even though the

hearing was not held for another month, the IRS did not supplement the

IRS Objection to raise any of these new arguments. Nor did the IRS alert SW and

Harmon to these new arguments before the hearing. Basically, the IRS just showed

up and surprised everyone at the hearing by opening its remarks with four entirely

new arguments that were not addressed either directly or indirectly in the

IRS Objection. The IRS’s explanation at the hearing was that it did not think of

these arguments until after the Court denied the IRS’s motion for an accounting and

disgorgement on November 5, 2019.          But even accepting the truth of that

explanation, that was still 17 days before the hearing on the two fee applications,

which left plenty of time for the IRS to either supplement the IRS Objection or at

                                        -8-

 19-43217-pjs   Doc 171   Filed 12/03/19   Entered 12/03/19 16:27:52   Page 8 of 23
least notify SW and Harmon about these new arguments.               The IRS had no

explanation as to why it did not do so.

      Unfortunately, this is not the first time in this case that the IRS has done this.

On two prior occasions, the IRS has shown up at hearings that were already fully

briefed by the parties and orally raised entirely new arguments not previously raised

by the IRS in any paper. The first time was on August 16, 2019. That was the

hearing on the Debtor’s objection to the IRS’s proof of claim. The IRS had filed a

secured proof of claim. The Debtor objected and briefed that issue. Yet the IRS

showed up at the hearing and announced that it was no longer asserting a secured

claim. This was a total surprise to the Debtor, the Court, and other parties.

      The second time was on September 6, 2019, at the hearing on the IRS’s

motion to dismiss this case. The IRS had filed its motion because of the Debtor’s

non-payment of post-petition taxes and continuing losses. However, the IRS showed

up at the hearing with a list of new forms of relief that it orally requested the Court

to grant, even though the IRS requested none of them in its motion. These new forms

of relief included an injunction, an accounting and disgorgement.           The Court

declined to consider those new forms of relief at the hearing.

      The IRS’s penchant in this case for making new, surprise arguments at a

hearing that have not been previously made in writing is not favored by the law. “It

is a well-established procedural rule in the Sixth Circuit that failure to raise an

                                          -9-

 19-43217-pjs   Doc 171    Filed 12/03/19   Entered 12/03/19 16:27:52    Page 9 of 23
argument in a motion acts as a waiver of that argument.”               United States v.

2007 BMW 335i Convertible, 648 F. Supp. 2d 944, 952 (N.D. Ohio 2009) (citing

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 552-53 (6th Cir. 2007)). Likewise,

arguments not raised in a response or reply are considered waived. Scottsdale Ins.

Co., 513 F.3d at 553. One of the primary purposes of this rule is to give the other

party “a fair opportunity to respond to all arguments.” 2007 BMW, 648 F. Supp. 2d

at 953.

      The Court holds that the four new arguments made orally by the IRS at the

hearing are waived. The Court understands that lawyers sometimes think of new

arguments shortly before a hearing. But there are ways to handle it. Parties can

always alert an opponent that they wish to make new arguments and ask a court for

the opportunity to supplement their papers. But that is not the way the IRS has

proceeded throughout this case. Three different times it has showed up at a hearing

with a brand new set of oral arguments not in its papers. This practice deprives the

other parties to the case of basic due process. It is not permitted by the rules, and is

a waste of time for the Court and the parties. Because none of the new arguments

advanced at the hearing on November 22, 2019 were raised in the IRS Objection,

they are waived.

      That said, the Court cannot help but comment about the IRS’s lack of support

for its new arguments.

                                            - 10 -

19-43217-pjs    Doc 171    Filed 12/03/19      Entered 12/03/19 16:27:52   Page 10 of 23
      First, it’s hard to tell whether the IRS’s abstention argument has any merit,

because the IRS cited no statutory or case law authority in support.

      Similarly, the IRS cited no law in support of its oral request for an indicative

ruling under Fed. R. Bankr. P. 8008, allowing it an administrative expense request.

      The IRS likewise cited no law to support its argument that SW and Harmon

may collect any fees owed to them directly from the Debtor without any award of

this Court. But even a quick look at the law would show that this argument

contravenes controlling precedent in this circuit. The Sixth Circuit has expressly

held that there is no obligation to pay a professional for their services to a debtor

absent bankruptcy court approval.

              The Bankruptcy Code assigns to courts a comprehensive duty to
      review fees in a particular case, and 11 U.S.C. § 330 is the sole
      mechanism by which fees may be enforced. Dismissal of a case, or a
      private agreement between the debtor and its attorney, cannot abrogate
      the bankruptcy court’s statutorily imposed duty of review. Because
      § 330(a) requires court approval to create the obligation to pay the
      attorney’s fees, absent court approval neither the debtor nor the estate
      is liable. Court approval under § 330(a) is what creates the liability, not
      the performance of the services.

5900 Associates, 468 F.3d at 330-31 (citations omitted).

      The IRS’s final new argument at the hearing also lacks merit. The IRS asked

the Court at the hearing to deny SW’s and Harmon’s request for a judgment against

the Debtor for any fees awarded. The IRS did not explain how it has the right to

oppose a judgment against the Debtor when the Debtor itself does not oppose a

                                           - 11 -

19-43217-pjs   Doc 171    Filed 12/03/19      Entered 12/03/19 16:27:52   Page 11 of 23
judgment. Nor did the IRS explain why a judgment against the Debtor for the

awarded fees is any different in these circumstances from a bankruptcy court order

for the awarded fees. A bankruptcy court order granting a fee application both

approves the amount requested and provides for payment of that amount. If the

bankruptcy case continues, there is ordinarily no need to specify that the order

making the award is a judgment, because the debtor remains subject to the court’s

supervision. But where — as here — the bankruptcy case is already dismissed and

the Debtor does not oppose the entry of a judgment for the awarded fees, denying a

request for a judgment solely at the request of a third party against whom no relief

is sought, serves only to deprive the holder of the fee award from using available

proceedings supplementary to judgment to collect the amount awarded.

      The Federal Rules of Bankruptcy Procedure authorize the Court to grant a

request for a judgment in these circumstances. An objection to a fee application is

a contested matter, governed by Fed. R. Bankr. P. 9014. See Halbert v. Yousif (In

re Yousif), 201 F.3d 774, 781 (6th Cir. 2000) (concurring opinion) (stating that a fee

application, coupled with an objection, is a contested matter under Fed. R.

Bankr. P. 9014). Rule 9014(c) expressly imports some of the Part VII rules that

govern an adversary proceeding, and makes them applicable to a contested matter.

Rule 7054 is one of those rules. Rule 7054(a) incorporates Fed. R. Civ. P. 54(a)



                                           - 12 -

19-43217-pjs   Doc 171    Filed 12/03/19      Entered 12/03/19 16:27:52   Page 12 of 23
through (c), permitting a court to direct entry of a final judgment. This is an

appropriate case for the Court to do so.

      The IRS did not support the new arguments that it orally made at the hearing

with legal authority, and the Court’s own research indicates that these arguments

lack merit. More importantly, for the reasons explained earlier, because these

arguments were not made in the IRS Objection, the Court holds that they are waived.

                       Arguments raised in the IRS Objection

      Now the Court will turn to its attention to the arguments that actually were

made in the IRS Objection, and that were further argued at the hearing. Those

arguments concern whether the services rendered by SW and Harmon were

necessary or beneficial to the administration of this case, or reasonably likely to

benefit the Debtor’s estate.

      On August 1, 2019, the IRS filed its motion to dismiss because the Debtor

failed to pay its post-petition taxes and experienced substantial post-petition losses.

Although the Debtor opposed the motion, by the time the motion was heard on

September 6, 2019, it was obvious to all that this was a failed Chapter 11 case and

there was no defense to the motion. The Debtor withdrew its objection to the motion

at the hearing.

      That the IRS Objection complains about some of the fees requested by SW

and Harmon comes as no surprise to the Court in light of the collapse of this case.

                                             - 13 -

19-43217-pjs      Doc 171   Filed 12/03/19      Entered 12/03/19 16:27:52   Page 13 of 23
There are legitimate questions in a failed Chapter 11 case like this one as to whether

the services of the professionals on behalf of the debtor in possession were truly

necessary or beneficial to the administration of the case at the time they were being

performed, and whether those services were reasonably likely to benefit the debtor’s

estate during the time that they were performed. But these questions must be

answered by reference to the time that the services were rendered, not in hindsight.

In re Williams, 378 B.R. 811, 823 (Bankr. E.D. Mich. 2007). “‘In order to benefit

the estate, the services rendered must relate to a realistically obtainable goal.

Counsel for a debtor or debtor in possession will not be compensated for time spent

in preparation of a plan which has no realistic hope of confirmation.’” Id. at 824

(quoting In re Polishuk, 258 B.R. 238 (Bankr. N.D. Okla. 2001)). “‘Futile efforts

aimed at achieving unattainable objectives are unreasonable. Fees generated in

tilting at windmills will be disallowed.’” Id. (quoting In re Saturley, 131 B.R. 509,

521 (Bankr. D. Me. 1991)).

      The IRS Objection argues that no fees should be allowed for any time after

June 30, 2019, whereas SW and Harmon argue that their fees should be awarded

even after that date, subject to SW’s agreement to resolve the UST’s objection by

reducing its fees by $20,000.

      Implicit in SW’s agreement with the UST is a recognition that at some point

SW had to know that this case was going to fail and the Debtor was not going to

                                           - 14 -

19-43217-pjs   Doc 171    Filed 12/03/19      Entered 12/03/19 16:27:52   Page 14 of 23
reorganize. The primary difference between the IRS on the one hand, and SW and

Harmon on the other hand, has to do with the point in time that the professionals

should have recognized this. While the IRS Objection argues in a conclusory way

that the case was doomed from the start, the IRS Objection focuses on June 30, 2019

because, by that date, the Debtor was indebted to the IRS for more than $166,000.00

in post-petition trust fund taxes. Moreover, the Debtor had suffered a net loss of

over $648,000.00 from March 1, 2019 to June 30, 2019.               According to the

IRS Objection, “By that point, it was clear that the only reason that [the Debtor] had

been able to pay its remaining expenses as they came due was that they were

misappropriating withheld income and FICA taxes to pay operating expenses. At

the point where the reorganization was implausible, [the Debtor] should have

voluntarily dismissed the case or at the very least should have limited the expenses

its professionals incurred.” There is some support for this argument in the case

filings.

       The monthly operating report filed by the Debtor on May 21, 2019 contains

an inconsistency. In the content of the report, it is clear that the Debtor did not pay

its withholding tax deposits for the month of April, 2019. Yet on the coversheet of

that monthly operating report, the Debtor falsely stated that it had done so. The

Debtor did not file a report for the month of May, 2019 by the June 20, 2019 date

required by the UST, and it was not until July 20, 2019 that the Debtor filed monthly

                                           - 15 -

19-43217-pjs    Doc 171   Filed 12/03/19      Entered 12/03/19 16:27:52   Page 15 of 23
operating reports for the months of May and June, both of which reflect unpaid

withholding taxes. The IRS is right. The Debtor was not paying its post-petition

taxes early on in the case. And it did not have any apparent means to catch up on

them. The IRS is correct that the Debtor and its professionals should have known

that this case was not going to be successful — if not in May, when the Debtor filed

its misleading operating report for April, then certainly by July when it filed

operating reports revealing that it did not pay all of its post-petition taxes in May or

June.

        SW concedes that it did learn in July that the Debtor had not paid its

post-petition withholding taxes. But SW states that it immediately contacted both

the UST and the IRS to alert them to this fact, and then began concentrating its efforts

on assisting the Debtor in obtaining a post-petition loan to catch up with those unpaid

post-petition taxes. SW makes the additional point that the IRS was well aware of

those efforts, as shown in a string of emails in which Jeff Nunez, the attorney at the

Department of Justice representing the IRS, and John Stockdale, the attorney at SW

representing the Debtor, discussed the proposed post-petition loan and the steps to

be taken to close it. SW argues that not only did the IRS know that the Debtor hadn’t

paid its post-petition taxes at that point in time, but the IRS was fully informed of

the Debtor’s efforts to obtain a post-petition loan to catch up, and was actively

encouraging those efforts. SW and Harmon argue that the Court should not apply

                                            - 16 -

19-43217-pjs    Doc 171    Filed 12/03/19      Entered 12/03/19 16:27:52   Page 16 of 23
hindsight to disallow these fees just because the post-petition loan to pay the IRS did

not close.

      In retrospect, it is easy to see why this case failed. The Debtor had lost

significant sums of money both before bankruptcy and shortly after. Worse yet, the

Debtor did not pay its post-petition taxes. Those are obvious grounds for dismissal.

But those facts do not mean that the case was “doomed to failure from the outset,”

as the IRS now argues. When the Debtor filed its Chapter 11 case, it had an

operating business. At the initial Chapter 11 conference held on March 11, 2019,

the Debtor acknowledged it owed a substantial debt to the IRS based on its guarantee

of the tax debt owed to the IRS by a related company, Associated Community

Services. The Debtor stated that the precipitating event for the Chapter 11 filing was

an eviction proceeding by its landlord. The Debtor further explained that the two

primary issues in this case concerned liquidation of the amount of the IRS debt and

resolution of the dispute with the Debtor’s landlord.

      The Court file shows that the Debtor, through its professionals, worked

extensively on each of these two issues and achieved some success. As to the first

issue, the Court file reflects that the Debtor and the IRS litigated over the amount of

the IRS’s claim and that the IRS filed three separate amendments to its original proof

of claim that ultimately reduced the amount of its proof of claim by literally millions

of dollars. As to the second issue, the Court file reflects that the Debtor and its

                                           - 17 -

19-43217-pjs    Doc 171   Filed 12/03/19      Entered 12/03/19 16:27:52   Page 17 of 23
landlord agreed on an interim resolution during the Chapter 11 case that extended

the time for the Debtor to assume or reject its lease until the hearing scheduled on

confirmation of the plan.

      Although the IRS now argues that the case was “doomed to failure from the

outset,” the IRS did not file its motion to dismiss until August 1, 2019, five months

into the case. Further, during that time, the IRS was working with the Debtor to try

to make the case successful. The emails attached to the Reply demonstrate that the

Debtor, through SW and Harmon, was working with the IRS to try to structure a

post-petition loan that would enable the Debtor to pay off its post-petition taxes.

And the IRS was cooperating. It was not until July 30, 2019, as demonstrated by

Jeff Nunez’s emails to John Stockdale, that the terms of an acceptable loan could not

be achieved. At that time, when the IRS rejected the loan proposed by the Debtor,

this case was effectively over.

      Unfortunately, once it became clear that the case was effectively over, the

professionals did not cut back their services in this case. Despite the IRS’s clear

communication that it would no longer support a post-petition loan, SW continued

to litigate during the month of August, 2019. Specifically, SW moved forward with

the Debtor’s motion to estimate the IRS’s claim for purposes of voting on a plan,

and the Debtor’s objection to the priority status of the IRS claim, both issues relevant

only to confirmation of a plan. Both proceedings were a waste of time and money.

                                             - 18 -

19-43217-pjs    Doc 171     Filed 12/03/19      Entered 12/03/19 16:27:52   Page 18 of 23
This case was finished, and there was no chance of a plan of reorganization being

approved. SW admits as much in the Reply.

      The Court finds that none of SW’s and Harmon’s services after July 30, 2019

were necessary or beneficial to the case nor reasonably likely to confer a benefit on

the Debtor’s estate. The Debtor should have just consented to dismissal on July 30,

2019. Instead, the Debtor did not consent to dismissal, forcing the IRS to file a

motion to dismiss, which the Debtor then opposed right up to the hearing on

September 6, 2019. This needlessly prolonged the case with several more weeks of

litigation with the IRS.    The Court is not going to compensate the Debtor’s

professionals for any of the services that were rendered after July 30, 2019.

      But the Court does not agree with the IRS that fees incurred prior to that date

should be disallowed, and rejects the IRS’s contention that the case was “doomed to

failure from the outset.” The case failed because the Debtor failed to pay its

post-petition taxes and suffered substantial losses in its business post-petition.

Frankly, SW could have done a better job monitoring whether the Debtor was paying

its post-petition taxes along the way. The Court understands that sometimes debtors

do things that their lawyers don’t approve or even know of, and the facts do not come

to the lawyer’s attention until too late. But not this case. After all, SW knew well

that the Debtor’s largest debt was to the IRS for unpaid withholding taxes by a

related entity, Associated Community Services, owned by the very same principals,

                                            - 19 -

19-43217-pjs   Doc 171     Filed 12/03/19      Entered 12/03/19 16:27:52   Page 19 of 23
Richard T. Cole and Robert W. Burland. SW represented Associated Community

Services in its own Chapter 11 case and litigated extensively with the IRS in that

case. Of all cases, this is the one Chapter 11 case where the Debtor’s attorneys

should have been extra vigilant in following up to make sure that the Debtor was

paying its post-petition taxes in light of the history of the Debtor, its principals and

the tax debt.

      Still, it is ultimately the Debtor’s responsibility, not the Debtor’s

professionals, to pay the post-petition taxes. Further, there is no dispute that once

SW did learn of the Debtor’s non-payment of taxes in July, 2019, SW notified the

UST and the IRS and worked with the Debtor to develop a proposal for a

post-petition loan to catch up with the IRS.           The IRS indulged that process

throughout July, as evidenced by the exchanges of emails between Jeff Nunez and

John Stockdale. The Court finds that during this period, despite the Debtor’s failure

to meet its obligations, the services that SW and Harmon rendered in assisting the

Debtor to try to catch up on its post-petition taxes were reasonably likely to provide

a benefit to the Debtor’s estate. That this course of action failed is not, in hindsight,

a basis to deny fees for the services that were performed in this period of time by

SW and Harmon.




                                            - 20 -

19-43217-pjs    Doc 171    Filed 12/03/19      Entered 12/03/19 16:27:52   Page 20 of 23
                                     Conclusion

      The Court has an independent duty to scrutinize all fee applications, even

when no objections are raised. It has done so in this case. SW and Harmon are

competent, experienced firms with fine reputations.            Their hourly rates are

reasonable. The services that they performed in this case up to July 30, 2019, as

detailed in their fee applications, appear to have been performed within a reasonable

amount of time. They also appear to have been necessary to the administration of

this case and were reasonably likely, at the time they were performed, to provide a

benefit to the Debtor’s estate, even though the case eventually failed. Therefore, the

Court finds that the fees requested for those services are reasonable under the

lodestar approach of In re Boddy. However, after considering the factors set forth

in § 330(a), the Court concludes that all fees for services rendered by SW and

Harmon after July 30, 2019 should be disallowed because those services were not

necessary to the case nor reasonably likely to benefit the estate at the time that they

were performed.

      The Court allows SW fees in the amount of $94,760.50 and costs in the

amount of $3,805.49, and disallows fees in the amount of $37,891.00, consisting of




                                           - 21 -

19-43217-pjs    Doc 171   Filed 12/03/19      Entered 12/03/19 16:27:52   Page 21 of 23
all fees requested for services rendered by SW after July 30, 2019.2 Because the

amount disallowed by the Court exceeds the amount of the reduction agreed to

between SW and the UST, that agreement is now moot. The Court allows Harmon

fees in the amount of $33,390.00 and disallows fees in the amount of $3,255.00,

consisting of all fees for services rendered after July 30, 2019.

       Finally, even though the Court has overruled many of the arguments raised by

the IRS, and has awarded substantial fees to SW and Harmon, the Court in no way

condones the Debtor’s failure to pay its post-petition taxes and its disregard of its

debtor in possession duties. The remedy for the Debtor’s conduct is not to disallow

all of the fees for its professionals if the fees are otherwise compensable, but instead

to pursue appropriate remedies against the parties who are responsible for the

Debtor’s non-payment of taxes.




2
  The SW Application contains categories of services. The Court’s holding applies to those
categories as follows:

       SW:
       CATEGORY                      REQUESTED          DISALLOWED           ALLOWED
       Case administration            $43,007.00         $11,624.00          $31,383.00
       Financing                      $14,398.50          $655.50            $13,743.00
       Plan/disclosure stmt.          $20,142.00         $12,942.50           $7,199.50
       Claims                         $23,826.00         $12,669.00          $11,157.00
       Relief from stay                $8,869.00         $ -0-                $8,869.00
       Employment/fee apps            $10,612.50         $ -0-               $10,612.50
       Asset recovery/analysis        $11,796.00         $ -0-               $11,796.00
                                     $132,651.50         $37.891.00          $94,760.50

                                              - 22 -

19-43217-pjs     Doc 171     Filed 12/03/19      Entered 12/03/19 16:27:52     Page 22 of 23
      The Court will enter separate orders consistent with this opinion.




Signed on December 3, 2019




                                              - 23 -

19-43217-pjs   Doc 171       Filed 12/03/19      Entered 12/03/19 16:27:52   Page 23 of 23
